DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/05/2021 has been entered. The applicant has amended the claims 1, 8-9, 11-14, 17, 19, 21, 28, 33 and 43-45 cancelled claims 2, 4, 7, 10, 15-16, 18, 20, 25, 31 and 46-64, and added new claim 65. Claims 1, 3, 5-6, 8-9, 11-14, 17, 19, 21-24, 26-30, 32-45 and 65 are pending.

Response to Arguments
Applicant’s arguments filed on 11/05/2021 with respect to the rejection of independent claims 1 and 33 are based on new amendments. The arguments have been fully considered. Further search revealed new references: US 8,582,208; US 8,570,649; US 8,582,203; WO 2013/172,976 and WO 2012/094,523, made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the amended limitations. Therefore, the arguments have been fully considered and are persuasive, and the rejection has been withdrawn.

Reasons for Allowance
Claims 1, 3, 5-6, 8-9, 11-14, 17, 19, 21-24, 26-30, 32-45 and 65 are allowed.

the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 33 are allowable over the prior art of record for at least the reason that, even though the prior art discloses an imaging of a sample using light-sheet imaging, the light-sheet imaging including: generating light, forming one or more light sheets from the light at one or more positions within the sample along respective illumination directions that are parallel with an illumination axis, and recording images of fluorescence emitted along a detection direction from the sample due to the optical interaction between the one or more light sheets and the sample, the detection direction being parallel with a detection axis; the prior art fails to teach, or reasonably suggest, adaptive imaging the sample in conjunction with the primary imaging, the adaptive imaging comprising: probing the light-sheet imaging at least by perturbing operating parameters associated with light-sheet imaging; measuring one or more properties relating to how the light-sheet imaging is impacted by the probing including measuring properties related to the recorded images of the sample taken during probing (claim 1) and, perform primary imaging of the sample with the at least one illumination subsystem and the at least one detection subsystem; and perform adaptive imaging of the sample in conjunction with performing primary imaging, the adaptive imaging comprising:  probing the microscope system at least by perturbing operating parameters associated with light-sheet imaging;  receiving a measurement of one or more properties relating to how the light-sheet imaging of the sample is impacted by probing the microscope system including receiving a measurement of one or more properties relating to the 

Dependent claims 3, 5-6, 8-9, 11-14, 17, 19, 21-24, 26-30, 32 and 65 are also allowed due to their dependencies on independent claim 1 and dependent claims 34-45 are also allowed due to their dependencies on independent claim 33. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872